UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-34090 Tesco Corporation (Exact name of registrant as specified in its charter) Alberta 76-0419312 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3993 West Sam Houston Parkway North
